DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-21, 24, 25, and 30 are objected to because of the following informalities:  
CLAIM 16:
In line 1, after “which” insert --further--.
CLAIM 17:
In line 1, after “which” insert --further--.
CLAIM 18:
In line 1, replace “which comprises switching off” with --wherein disconnection of--.
In line 2, after “supply” insert --occurs--.
CLAIM 19:
In line 1, replace “which comprises switching off” with --wherein disconnection of--.
In line 2, after “supply” insert --occurs--.
CLAIM 20:
In line 1, after “which” insert --further--.
In lines 1 and 2, replace “switching off” with --disconnecting--.
In line 2, replace “switching off” with --disconnecting--.
CLAIM 21:
In line 1, after “which” insert --further--.
CLAIM 24:
In line 1, after “which” insert --further--.
CLAIM 25:
In line 1, after “which” insert --further--.
CLAIM 30:
In line 5, replace “an” with --the--.
Appropriate correction is required.
Allowable Subject Matter
Claims 15-30 are allowed.
Burek et al (US 2016/0266192) teaches detecting a fault location in a DC system as seen in Figure 1 (paragraph 26) that measures and processes variable parameters of the line 1 of the DC system and compares the measured parameters with theoretical data that is stored to determine the location of the fault (paragraph  26).  Burek does not teach generating a reference short circuit or determining a physical property during the reference short circuit, or using the determined physical property determined during the reference short circuit along with a reference fault location to determine the location of a fault during an operational short circuit.
Behmann (DE 4125446 w/ included translation) teaches that a short circuit fault and location of said fault in a DC system can be determined by supplying and evaluating a variable frequency test signal (Abstract).  Behmann does not teach using a determined physical property determined during the reference short circuit along with a reference fault location and the physical property determined during an operational short circuit to determine the location of the operational short circuit.
Additionally relevant as related art, Altman et al (EP 2998750 w/ reference made to included translation) teaches locating faults along an energy supply chain for DC current systems (page 3 of translation) wherein a measuring device determines a physical property of the energy supply chain (i.e., resistance value, page 3 of translation) when a fault is detected in order to determine the location of the fault (page 3 of translation).  The location of the fault is determined by comparing the determined resistance value and fault current level during an operational short circuit to resistance and fault current profiles that are calculated in advance (pages 3-5 of translation).  Altman does not teach generating a reference short circuit or determining the physical property during the reference short circuit, or using the determined physical property determined during the reference short circuit along with a reference fault location to determine the location of a fault during an operational short circuit.  
Conclusion
This application is in condition for allowance except for the matters discussed above with regard to the claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836